Title: To Benjamin Franklin from Timothy Goolding, 7 December 1765
From: Goolding, Timothy
To: Franklin, Benjamin


Sir
Brewer Street Decemr 7th 1765
Having been from home all day on Business prevented my waiting on you, been since inform’d that an Account of the Curtains were Immediately wanted, have therefore inclos’d it, I beg the favour of you Sir to Convey my respectful Compliments to the Governour and his Lady. With thanks for their kind Remembrance of Me, and please to mention that if the Curtains are a Little Longer then the Dimentions Given me, it is alowing for shrinkings, which these damasks are very Apt to do, if these do not ’tis Easy to turn up a little at bottom. Have likewise Sent two Cloke pins more then are Necessary incase any should be broke. Am Sir Your most Obedient and very humble Servant
T Goolding
 
Addressed: To / —— Franklin Esqr / in Craven Street / Strand
